Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Applicants Arguments/Amendments
Applicants argue that neither Felder nor JPH08308587 address acetate production.  JPH08308587 does state that Thermotoga martima can be used.  Starnes further states that Thermotoga in general can be used to break down products into biofuels such as hydrogen, H2S, carbon dioxide, acetate, lactate, and several other minor organic products (Column 4, ln 57-60).  Starnes is stating that the Thermotoga of JPH08388587 is capable of producing acetate; Starnes is teaching an inherent feature of the Thermotoga.    Applicants further argue the Starnes disclosure stating, “From this disclosure, it appears that at best acetate is a minor organic product and there is not teaching that there is a useful amount of acetate that can be further utilized.”
The claims just require that acetate is produced; a specific amount of acetate production is not required.  Starnes does not specifically state that the amount of acetate is so small that nothing can be done with it.
Applicants further argue, “as with Felder and JPH08308587), there is no teaching that acetate produced in a biomass slurry by fermentation with Thermotoga can or should be utilized as a fermentation substrate in a methane bioreactor.” Ahring was the reference put forth that teaches that acetate can be converted by methanogens into methane.  Methane is a useful biofuel so it makes sense to convert the acetate into methane gas.  Starnes teaches that hyperthermophilic organisms such Thermotoga can produce acetate.

Applicants further argue, “Starnes is directed to a method of purifying xylose isomerase from Thermatoga and does not address fermentation of biomass to produce energy substrates. The fermentations described in Starnes thus use a defined medium. The claims have been amended to specify that the claimed processes use a biomass. It is respectfully submitted that a POSITA would not combine a reference directed to the industrial production of purified enzymes using fermentations with defined medium with references directed to biomass fermentation to arrive at the claimed process. Furthermore, at most Starnes discloses that Thermatoga “produce H2 (H2S), COz, acetate, lactate, and several other minor organic products.” From this disclosure, it appears that at best acetate is a minor organic product and there is not teaching that there is a useful amount of acetate that can be further utilized. There is no disclosure of whether Thermatoga produce appreciable amounts of acetate so that fermentation of a slurry resulting from hyperthermophilic fermentation could be used for production of methane in a methane bioreactor. Furthermore, as with Felder and JPH08308587, there is no teaching that acetate produced in a biomass slurry by fermentation with Thermatoga can or should be utilized as a fermentation substrate in a methane bioreactor.”
The Starnes reference describes a property of Thermotoga which is that it is capable of producing acetate.  Starnes is describing inherent properties of the Thermotoga taught by JPH08308587.  Starnes teaches products of Thermotoga maritima which is specifically mentioned in JPH08308587.  As argued above, the claims 
Examiner agrees that the amendment that requires the pumping of the fermentation broth/slurry to a separate methane bioreactor has rendered the Ahring reference improper since it performs both operations in the same reactor.  As a result an additional search was conducted and a new reference is put forth.  
Ahring was a proper reference in the last rejection because it does teach that acetate can be further converted into methane.  An artisan would have been motivated to create methane since it is a useful biofuel.  Furthermore, wastewater from a fermentation process mentioned in Ahring and a fermentation broth as taught in the JPH08308597/Starnes can both contain metabolites such as acetate that can be further converted into methane by methane producing organisms.  Therefore, the combination of Felder, JPH08308587,Starnes, and Ahring was valid.
Thank you for including the terminal disclaimers; the double patenting rejections have been removed.  The 112 rejection is removed as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4,9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder (US 20060281144) in view of JPH08308587/JPH, Starnes (USPT 5,268,280) and Linden (US 20050061737)
Felder teaches providing organic matter (sewage and manures) (Page 2[27]) and a population of hyperthermophilic organisms (Pyrococcus furiosus) (Page 1[4]) to degrade organic matter by fermentation (Abstract).  Paragraph 34 states that such undesirable organic waste materials are broken down in an anaerobic environment (Pages 3-4 [34  and 41]) products including hydrogen are generated (Page 1[2]).  The fermentation process produces a fermentation broth which is composed of liquid and solid pieces of broken biomass material as in instant Claim 1.
	Felder does not teach the use of Thermatoga as the hyperthermophilic organism.  However, at the time of applicant’s invention, JPH08308587 had stated that is was known that both Pyrococcus and Thermotoga martina were capable of breaking down organic waste material in order to produce useful biofuel products such as hydrogen  (Paragraph 5, Pages 3-4[Paragraph 8]).  Since Thermotoga can successfully break down such organic material and produce hydrogen like the hyperthermophiles mentioned in Felder, an artisan would have been motivated to have used the Thermotoga  strain mentioned in JPH in the inventive process taught by Felder.
	The Felder and JPH08308587 references both focus on hydrogen production, not acetate production.  However, at the time of applicants’ invention, Starnes had also taught that Thermotoga species were capable of breaking products down into acetate and several minor organic products (Col 4, ln 58-60).  
Starnes does not teach the transfer of the acetate from fermentation broth/slurry into a fermentation process resulting in the production of a biogas.  However, such a step would have been obvious based on the teachings of Linden.  Linden teaches that biomass material can be purified and converted into useful products by introducing the 
Biofuels and other products such as acetate can then be produced in these fermentation reactors.  Such products can then be pumped to separate bioreactors where the fermentation products are further converted into methane gas which is a useful source of energy (Paragraphs 104, 114-115 of Linden). An artisan would have been motivated to have included the teaching of Linden with the combination of Felder, JPH08308587, and Starnes because it further breaks the acetate down into a useful fuel such as methane.  
The biomass materials are broken down in the fermentation reactor and are pumped from the fermentation reactor to the bioreactors that produce methane.  The products travel in the fermentation broth/slurry originating from the fermentation reactor until they eventually reach a methane bioreactor as in instant Claim 1. 
Paragraph 27 states that the organic waste can include the following:  sewage, cow manure, agricultural waste products as in instant Claim 2.
Pyrococcus furiosus (Page 1[4]) is an anaerobic hyperthermophilic organisms as in instant Claim 3-4. Paragraph 13 states that the waste can be heated to a temperature of 80 to 100 degrees C (Paragraph 13).  Hot temperatures of 80-100 would inherently destroy pathogenic microbes present as in instant Claim 9. 
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   
s 1, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder (US 20060281144) in view of JPH08308587, Starnes (USPT 5,268,280), Linden (US 20050061737), and Nukina (USPT 4,540,666)
	Felder, JPH, Starnes, and Linden apply as above to teach claim 1.  These references are moot on discussing maintaining the microorganisms in a stationary phase.  However, at the time of applicants’ invention, it was known that maintaining fermenting organisms in a stationary phase was preferred for encouraging optimal product formation as taught in Nukina (Col 1, ln 48-53).”  Thus, at the time of applicants’ invention, it would have been obvious to have maintained the organisms in a stationary phase.  Figure 1 of Felder shows the gas being collected from the bioreactor as in instant Claim 8
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   

Claims 1,7-8,11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder (US 20060281144) in view of JPH08308587, Starnes (USPT 5,268,280), Linden (US 20050061737), and Raven (USPT 5,624,841)
Felder, JPH, Starnes, Linden apply as above.  The references do not teach that the hyperthermophilic microorganisms can be cultured in medium with a low amount of salt.  However, at the time of applicants’ filing, it would have been obvious to have cultured the microbes in a solution with a low salt content because Raven discloses that sodium chloride can be added to medium used to culture hyperthermophiles within the as in instant Claims 11-13
The prior art references do not mention maintaining high levels of hyperthermophiles.  However, at the time of applicants’ invention, it would have been obvious to have maintained high hyperthermophile levels based on the teachings of Raven.  Raven teaches that high levels of a microorganism can be maintained by growing the microbes in medium with assailable sources of carbon and nitrogen under steady state/stationary conditions while removing biogas including hydrogen throughout the process (Col 2, ln 29-40) as in instant Claims 7-8       
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   

Claims 1,6,10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder (US 20060281144) in view of JPH08308587, Starnes (USPT 5,268,280), Linden (US 20050061737), and HU000402444(Published Jan 2005)/WO2006056819 will be used as a translation.   WO2006056819 can also serve as prior art.  
Felder, JPH, Starnes, Linden apply as above.  None of the references teach that methane should be included as part of the biomass for a hyperthermophile or that such methane should be generated from a fermentation process.  However, at the time of applicants’ invention, Kovacs taught that hydrogen producing microbes (Paragraph 65) as in instant Claims 6,10
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   
Conclusion
All claims stand finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657